The appellants have not filed briefs in this court, and appellees have filed a brief which is not in compliance with rule 42 for the Courts of Civil Appeals (142 S.W. xiv). The judgment cannot be affirmed, but the appeal will be dismissed. In order for the appellees to have been entitled to an affirmance of the judgment, the case should have been briefed by them as provided in the rule cited. Suderman  Dolson v. Carson,122 S.W. 401; Bowman v. Hoffman, 28 Tex. Civ. App. 311, 67 S.W. 152; American Warehouse Co. v. Hamblen, 146 S.W. 1006; S.W. Oil  Gas Co. v. Denny, 187 S.W. 973; Stocking v. Laas, 199 S.W. 500, this day decided by this court.
Appeal dismissed for want of prosecution.